       Case 1:20-cv-00019-AW-GRJ Document 9 Filed 04/17/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION

JASON MCNAIR,
      Plaintiff,
v.                                                  Case No. 1:20-cv-19-AW-GRJ
DIXIE COUNTY CIRCUIT COURT,
and THE STATE OF FLORIDA,
     Defendants.
_______________________________/
           ORDER ADOPTING REPORT AND RECOMMENDATION

      I have considered the magistrate judge’s March 17, 2020 Report and

Recommendation. ECF No. 8. No objections have been filed. And it appears that the

Plaintiff is no longer in custody. ECF No. 5.

      I have determined the Report and Recommendation should be adopted. It is

now ORDERED:

      1.     The Report and Recommendation (ECF No. 8) is adopted and

incorporated into this order.

      2.     The clerk will enter a judgment that says, “This case is dismissed for

failure to prosecute.”

      3.     The clerk will close the file.

      SO ORDERED on April 17, 2020.

                                        s/ Allen Winsor
                                        United States District Judge
